NOT RECOMMENDED FOR PUBLICATION
                               File Name: 08a0259n.06
                                 Filed: May 15, 2008

                                           NO. 07-3943

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

DONALD MICHEL,

               Plaintiff-Appellant,                  ON APPEAL FROM THE
v.                                                   UNITED STATES DISTRICT
                                                     COURT FOR THE NORTHERN
CITY OF AKRON, SUMMIT COUNTY,                        DISTRICT OF OHIO
SUMMIT COUNTY SHERIFF’S
DEPARTMENT, WAYNE COUNTY
SHERIFF’S DEPARTMENT, JAMES
PFISTER, JENNIFERLIMBERT,
WILLIAM PELFREY

            Defendants-Appellees.
__________________________________/

BEFORE:        GUY, SUHRHEINRICH, and COLE, Circuit Judges.

       SUHRHEINRICH, Circuit Judge. On November 17, 2006, Plaintiff-Appellant, Donald

Michel (“Michel”), filed a 42 U.S.C. § 1983 action in federal court against the Defendants-

Appellees. Michel claimed, inter alia, that the Defendants violated his Fourth Amendment rights

during their search and seizures of his property in November of 2004, as part of their investigation

of Michel for operating an illegal gambling business.

       In March of 2007, Michel was indicted in state court for the violation of various provisions

of Ohio law, including engaging in a pattern of corrupt activity, money laundering, tampering with

evidence, forgery, unlawful gambling, and conducting unlawful raffle drawings.

       In the instant matter, the Defendants filed motions requesting abstention under Younger v.

Harris, 401 U.S. 37 (1971), due to the pendant state criminal proceedings. The district court issued
an order abstaining under Younger and dismissing Michel’s claims without prejudice.

       On appeal, Michel argues that the district court erred in abstaining under the Younger

abstention doctrine, and that should we decide abstention was warranted, the district court erred in

dismissing his claims without prejudice rather than staying the proceedings. For the reasons that

follow, we affirm the district court’s decision to abstain, but remand the case to the district court to

stay Michel’s claims until the conclusion of the state criminal proceedings.

                                        I. BACKGROUND

       On November 17, 2006, Michel filed a § 1983 claim in federal court against the Defendants,

alleging violations of his Fourth, Fifth, Sixth, and Fourteenth Amendment rights, as well as raising

various state law claims. Michel’s complaint alleged that in November of 2004, the Defendants

participated in obtaining search warrants for the purpose of securing evidence associated with an

unlawful gambling operation run by Michel. The warrants authorized the search and seizure of “all

games, game components, money, money drafts and orders, financial instruments, records,

computers, and any other evidence.” Pursuant to the warrants, authorities seized certain “skill-based

machines,” records, books, and cash from Michel’s place of business. Basically, Michel claimed his

rights were violated because the “amusement machines” taken from his businesses were compliant

with Ohio law, as the machines were “skill-based” (which are legal) rather than “games of chance.”

       On March 5, 2007, Michel was indicted in the Court of Common Pleas in Summit County,

Ohio for: (1) engaging in a pattern of corrupt activity, in violation of Ohio Rev. Code § 2923.32; (2)

money laundering, in violation of Ohio Rev. Code § 1315.55(A)(1)-(3); (3) tampering with evidence,

in violation of Ohio Rev. Code § 2921.12(A)(1); (4) forgery, in violation of Ohio Rev. Code §

2913.31(A)(3); (5) unlawful gambling, in violation of Ohio Rev. Code § 2915.02(A)(5); and for (6)


                                                  -2-
conducting unlawful raffle drawings, in violation of Ohio Rev. Code § 2915.092(B).

           The Defendants filed motions to dismiss on Younger abstention grounds, and on May 7,

2007, the district court, finding abstention under Younger was warranted, dismissed the case without

prejudice.

                     II. DISTRICT COURT’S APPLICATION OF YOUNGER

           Michel appeals the district court’s decision to refrain from exercising jurisdiction under the

Younger abstention doctrine. Under this doctrine, we generally refrain from interfering with ongoing

state criminal proceedings, except under very limited circumstances. See Younger, 401 U.S. at 43;

Coles v. Granville, 448 F.3d 853, 865 (6th Cir. 2006) (“When a person is the target of an ongoing

state action involving important state interests, a party cannot interfere with the pending state action

by maintaining a parallel federal action involving claims that could have been raised in the state

case.”).

           After having reviewed the issues, the record, and oral argument of the parties, we find the

district court correctly decided to abstain under Younger for the reasons articulated in its opinion of

May 7, 2007. Accordingly, we adopt the district court’s reasoning to the extent that it determined

abstention under Younger was proper.

       III. DISTRICT COURT’S DISMISSAL OF CLAIMS WITHOUT PREJUDICE

           Michel argues the district court should have held his claims in abeyance rather than

dismissing them without prejudice. We review a district court’s decision to dismiss a case without

prejudice after a decision to abstain under Younger for an abuse of discretion. Coles, 448 F.3d at

865.

           “[T]he appropriate procedure, when abstaining under Younger, is to stay the proceedings


                                                    -3-
rather than to dismiss the case without prejudice.” Brindley v. McCullen, 61 F.3d 507, 509 (6th Cir.

1995). “Issuing a stay avoids the costs of refiling, allows the plaintiffs to retain their place on the

court docket, and avoids placing plaintiffs in a sometimes difficult position of refiling their case

before the statute of limitations expires.” Id.

        In this case, the statute of limitations on Michel’s Fourth Amendment claims began to run

from the search on November 23, 2004. See Shamaeizadeh v. Cunigan, 182 F.3d 391, 394 (6th Cir.

1999) (“Typically the statute of limitations for filing an action alleging an unconstitutional search

and seizure begins to run at the time of the injury. . . .”). Dismissing Michel’s claims puts his claims

at jeopardy of being time-barred upon resolution of the state criminal proceedings. Therefore, the

district court abused its discretion in failing to issue a stay. See Adrian Energy Assocs. v. Mich. Pub.

Serv. Com’n, 481 F.3d 414, 425 (6th Cir. 2007) (“[I]n the interests of caution, we are constrained

to remand the case to the district court with instructions to stay rather than dismiss plaintiffs’

complaint until the state proceedings conclude.”)

                                        IV. CONCLUSION

        For the reasons stated above, we affirm the district court’s application of the Younger

doctrine, but remand the case to the district court to stay Michel’s claims until the conclusion of the

state criminal proceedings.




                                                  -4-